                    Case 1:20-cr-00121-LGS Document 31 Filed 06/04/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :
 UNITED STATES OF AMERICA,                                     :
                                              Plaintiff,       :
                                                               :           20 Cr. 121 (LGS)
                            -against-                          :
                                                               :               ORDER
 MICHELLE ROLL,                                                :
                                              Defendant, :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, a sentencing hearing is currently scheduled for June 9, 2020 at 11:00 a.m.

         WHEREAS, in light of the COVID-19 pandemic, counsel, Defendant and the Court cannot readily

convene in person for Defendant’s sentencing. However, a defendant can knowingly and voluntarily waive his

right to be physically present at sentencing. A newly-scheduled sentencing will proceed only if the Defendant

waives physically appearing. If Defendant chooses not to waive, the sentencing will be rescheduled for a later

date.

         WHEREAS on May28, 2020, Defendant filed a letter waiving her physical appearance at the June 9,

2020 sentencing hearing. (Dkt. 29)

         WHEREAS the Government does not object to Defendant’s waiver of her physical appearance. It is

hereby

         ORDERED that the June 9, 2020, sentencing hearing will proceed as scheduled and will be conducted

via videoconference. Counsel for the Government and for Ms. Roll are directed to appear and will be provided

with call-in instructions via email. Members of the public may attend by dialing the audio-only line, (888) 363-

4749, using Access Code 558-3333. In the event the video technology does not function as expected,

Defendant and counsel also shall call this number.

Dated: June 4, 2020
       New York, New York
